Hinman, J.
The first claim made by the defendants, is, that the bill is multifarious, in this, that the plaintiffs have united in bringing it. In other words, the defendants claim, that tenants in common cannot join in a suit in chancery, the object of which is to perfect their title, and quiet them in their joint possession of the common estate.
It might seem a sufficient answer to so broad a proposition, that no authority has been or can be found to sustain it. It is, however, not only unsupported by authority, but it conflicts directly with the long established and well settled rule in relation to the proper parties to bills in chancery ; — “ That all persons materially interested in the subject-matter ought to be made parties to the suit, either as plaintiffs or defendants, however numerous they may be, in order that complete justice may be done, and that multiplicity of suits may be avoided. Story’s Eq. Pl. 77. Coop. Eq. Pl. 33. 2 Sw. Dig. 200.
But again, it is claimed, that the executors and heirs of Electa Whittlesey ought not to have been made parties ; and because they are, the bill is said to be multifarious.
*528The general rule on this subject, adopted by this court, in Mix & al. v. Hotchkiss & al. 14 Conn. Rep. 42., that “ where several plaintiffs, by one bill, demand several matters, perfectly distinct and unconnected, against one defendant ; or where one plaintiff demands several distinct and unconnected matters, against several defendants, the bill is multifarious,” is subject to very many exceptions ; as where a general right is claimed, though the defendants have separate and distinct interests, the bill is not multifarious. So, there are numerous cases, where persons may be made parties, who have no material interest in the suit; — as a mortgagor in a suit brought to redeem a former mortgage, against the first mortgagee, and not asking a foreclosure, nor making any prayer, against the mortgagor. So, also, in a suit'brought by the assignee of a bond against the obligor, the obligee in the bond may be joined, though he claims no interest. And Judge Story, in his commentaries on Equity Pleadings, after a copious and learned review of the whole doctrine of multifariousness, says: “ The conclusion to which a close survey of all the authorities will conduct us, seems to be, that there is not any positive, inflexible rule, as to what, in the sense of courts of equity, constitutes multifariousness. These courts have always exercised a sound discretion, in determining whether the subject matters of the suit are properly joined or not; and whether the parties, plaintiffs or defendants, are properly joined or not. And in new cases, courts will be governed by those analogies which seem best founded in general convenience, and will best promote the due administration of justice, without multiplying unnecessary litigation on the one hand, or drawing suitors into needless expenses on the other.” Story’s Eq. Pl. 413. 1 Mylne & Craig 621.
Tested by these principles, this case, in our opinion, is free from the objections claimed.
The objects of the plaintiff’s bill are, to remove two incum-brances upon their common property, to prevent a suit against them as joint occupants, and to quiet them in their joint possession. The plaintiffs, therefore, are jointly interested in the attainment of all these objects; and being so, it is very proper for them to join in bringing a suit for the accomplishment of them.
Again, the subject-matter of the suit is the property, — the *529land in question ; — and the object of the suit is, to perfect the plaintiff’s title, and quiet them in their enjoyment of it. The defendants are all interested, and materially interested, not only in the subject matter, but also in the object of the suit.
Why, then, may they not be joined ? We think they may be. Their interests are no more separate and distinct, than the interests of prior and subsequent mortgagees always are. Mix & al. v. Hotchkiss & al. 14 Conn. Rep. 32. 42. Brinkerhoff v. Brown, 6 Johns. Ch. Rep. 151. Reid & al. v. Gifford & al. Hop. 416. 419. Watertown & al. v. Cowen & al. 4 Paige 510. 515.
We therefore advise the superior court, that the demurrer be overruled.
In this opinion the other Judges concurred.
Demurrer overruled,